Citation Nr: 0910372	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for left knee degenerative joint disease.

2.  Entitlement to a disability evaluation in excess of 10 
percent for right knee degenerative joint disease.

3.  Entitlement to a disability evaluation in excess of 10 
percent for left knee ligament laxity.

4.  Entitlement to a disability evaluation in excess of 10 
percent for right knee ligament laxity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to May 
1992. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board remanded the Veteran's appeal in August 2008.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

At the time of the Board remand, the Veteran's service-
connected knee disabilities were each characterized as 
degenerative joint disease with anterior cruciate ligament 
deficiency; each knee was evaluated as 20 percent disabling.  
In a November 2008 rating decision, subsequent to the Board 
remand, the Appeals Management Center (AMC) recharacterized 
and rated the Veteran's service-connected knee conditions as 
follows:  left knee degenerative joint disease disability, 10 
percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
(DC) 5010 (2008); left knee ligament laxity, 10 percent 
disabling under DC 5257; right knee degenerative joint 
disease, 10 percent disabling under DC 5010; and right knee 
ligament laxity, 10 percent disabling under DC 5257, each 
effective from October 29, 2008.  The combined rating 
remained the same.  38 C.F.R. § 4.25.

Given the above, the Board has framed the issues as noted on 
the title page.    


FINDINGS OF FACT

1.  With the exception of the period from January 16, 2007, 
to June 1, 2007, when the temporary 100 percent rating was 
assigned, the Veteran's left knee disability has been 
manifested by X-ray evidence of degenerative joint disease; 
actual or functional limitation of extension or flexion has 
not been shown to meet the criteria for a compensable rating.  

2.  More than "slight" instability of the left knee has not 
been shown.   

3.  The Veteran's right knee disability is manifested by X-
ray evidence of degenerative joint disease, and limitation of 
extension; however, extension is not limited to 15 degrees.  

4.  More than "slight" instability of the right knee has 
not been shown.   

5.  On VA examination on October 29, 2008, a genu varum 
deformity of the right knee was found to be a manifestation 
of the Veteran's service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation greater than 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2008).

2.  The criteria for a schedular evaluation greater than 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2008).

3.  The criteria for a schedular evaluation greater than 10 
percent for left knee ligament laxity have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2008).

4.  The criteria for a schedular evaluation greater than 10 
percent for right knee ligament laxity have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2008).

5.  The criteria for a separate 10 percent rating for genu 
varum deformity of the right knee are met, from October 29, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.14, 4.71a, Diagnostic Code 5263 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In the present case, although the Veteran received complete 
notice in a November 2008 letter, the notice provided was not 
timely.  Thus, while that error is presumed prejudicial, the 
record reflects that the purpose of the notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores, 22 Vet. App. at 49.

In a October 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected degenerative joint disease and ligament instability 
of the left and right knees, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The March 2007 rating 
decision explained the criteria for the next higher 
disability rating available for degenerative joint disease 
and ligament instability of the left and right knees under 
the applicable diagnostic code.  The June 2007 statement of 
the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected degenerative joint disease and ligament instability 
of the left and right knees, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.    

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained both service treatment records and VA outpatient 
treatment records, afforded the Veteran examinations and 
assisted the Veteran in obtaining evidence. 

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran contends that his service-connected knee 
disabilities are more severe than currently rated.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  In addition, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Moreover, while the Board must consider the Veteran's 
medical history as required by various provisions under 38 
C.F.R. Part 4, including sections 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In an October 1993 rating decision, service connection was 
granted and a 10 percent rating assigned for post-traumatic 
degenerative joint disease left knee, with instability, 
effective from May 27, 1992.  In assigning the 10 percent 
rating, the RO used DC 5010-5257.  In May 1999, the rating 
was increased to 20 percent, effective from June 30, 1998.

In a February 2000 rating decision, the RO granted service 
connection and assigned a 20 percent rating for degenerative 
joint disease, right knee, as secondary to the service-
connected left knee disability, effective from December 17, 
1999.

In a February 2002 rating decision, the RO denied claims for 
increased ratings for both knee conditions and 
recharacterized the Veteran's right knee condition as 
degenerative joint disease with anterior cruciate ligament 
deficiency and cited DC 5299-5257. 

In the March 2007 rating action on appeal, the RO again 
denied the claims for increase.  As noted in the 
Introduction, subsequent to the Board remand, the RO 
considered findings noted on October 2008 VA examination and 
recharacterized the Veteran's right and left knee 
disabilities.  Each knee is now currently rated as 10 percent 
disabling under DC 5010, based on arthritis with limitation 
of motion, with separate 10 percent ratings for each knee 
under DC 5257, for instability.   

In recharacterizing the disabilities, the RO correctly noted 
that under certain circumstances, a separate disability 
evaluation may be assigned for arthritis of the knee under DC 
5003 in addition to the rating for instability under DC 5257.  
VAOPGCPREC 9-98 and VAOPGCPREC 23-97, (July 1, 1997), 62 Fed. 
Reg. 63604 (1997).  In addition, separate evaluations under 
DC 5261 and DC 5260, the codes for limitation of flexion and 
extension of the leg, may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 
17, 2004).  

DC 5010 provides that traumatic arthritis is rated analogous 
to degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more minor joint groups, with occasionally incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Regarding range of motion, applicable laws and regulations 
provide, that the normal range of motion for the knee is from 
0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.

In this regard, the DC's that govern the limitation of motion 
of the knee are 5260 and 5261.  DC 5260 concerns limitation 
of leg flexion.  A noncompensable evaluation is assigned 
where flexion is limited to 60 degrees.  A 10 percent rating 
is warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

DC 5261 pertains to limitation of leg extension.  Under that 
Code section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  A 30 percent rating requires severe impairment 
due to recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate" 
and "severe" as used in the various diagnostic codes are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6. 

Evidence relevant to the current level of severity of the 
Veteran's left and right knee disabilities includes VA 
examinations conducted in October 2006, April 2007, and 
October 2008, and VA outpatient treatment records from 
September 2006 to June 2007.

The Veteran filed a claim for increase in September 2006.  

A September 2006 VA orthopedic clinical record noted the 
Veteran's complaints of difficulty walking, due to increased 
knee pain.  The examiner noted the Veteran's bilateral 
degenerative joint disease, injected both knees with Kenalog, 
and recommended left and right knee braces.  

The report of an October 2006 VA orthopedic examination 
revealed left and right knee range of motion from 0 to 140 
degrees.  The Veteran had instability of both knees with 
positive anterior Lachman sign with medial and lateral 
instability of the right knee; lateral instability of the 
left knee was intact.  X-rays from July 2005 demonstrated 
moderate to marked osteoarthritis with synovial 
osteochondromatosis of the left knee and moderate 
osteoarthritis with synovial osteochondromatosis with a small 
joint infusion of the right knee.  The examiner diagnosed the 
Veteran with degenerative joint disease of the knees, status 
post anterior cruciate ligament repair with residuals.  The 
examiner noted the Veteran did not have joint pain on motion, 
nor did he have additional limitation with repetition of 
movement.  The Veteran reported that he had been unemployed 
for the previous two years because he lost vision in his left 
eye following a motor vehicle accident.  

A January 2007 VA outpatient treatment record indicated that 
the Veteran underwent a high tibial osteotomy of the left 
knee.  At the time, the Veteran was fitted with a brace and 
given weight-bearing crutches.


At a VA examination in April 2007, the examiner noted that 
the Veteran has an inverted L-shaped scar on his left knee, 
which was well-healed.  The examiner found mild effusion and 
guarding of movement, however, no instability.  Range of 
motion was from 0 to 95 degrees with pain on flexion.  On 
repetitive movement, pain was present, however, the Veteran's 
range of motion did not change.  The Veteran's gait was 
antalgic and assisted.  He did not have ankylosis.  X-rays 
from March 2007 demonstrated degenerative joint disease of 
the left knee with high tibial osteotomy.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
left knee with residuals of high tibial osteotomy.   

A May 2007 VA orthopedic outpatient surgery treatment record 
showed the Veteran's left knee exhibited strength, as well 
as, a well-healed incision line.  

In a July 2007 rating decision, the RO assigned a temporary 
total rating for the left knee based on surgical treatment 
necessitating convalescence under 38 C.F.R. § 4.30, effective 
from January 16, 2007.  Following the temporary total 
evaluation, the 20 percent rating was continued from June 1, 
2007.  

At an October 2008 VA examination, conducted pursuant to the 
Board's August 2008 remand, the Veteran reported that he 
experienced stiffness of his left knee after sitting for more 
than 30 minutes in the morning.  He indicated intensity of 
pain as six out of ten, specifically, with weight upon his 
left knee.  The Veteran stated that the pain subsides within 
one hour after resting.  He also reported that he had surgery 
on his left knee in January 2007 which was related to a 
previous surgery he had in August 1996, due to a basketball 
injury in February 1996.  Regarding his right knee, the 
Veteran reported instability, stating, "I don't trust it 
when walking."  He reported intensity of pain as six of ten 
when resting and eight of ten with ambulation.  He also 
stated that he wears a brace on his right knee when his mows 
the yard.  The Veteran indicated that he was currently 
unemployed, however, that his knee disabilities do not affect 
his daily activities, aside from the inability to stand for 
longer than ten minutes.       

On physical examination, the Veteran's right knee range of 
motion was demonstrated as -10 to 120 degrees.  Regarding the 
Veteran's right knee, the examiner noted pain at the end of 
flexion, normal stability, positive McMurray's test with 
externally and internally rotated foot, negative Lachman's 
and Drawer's tests, decreased strength, sharp tenderness over 
his medial joint line, no redness, no subluxation, and no 
ankylosis.  There was no swelling or effusion, but the 
examiner noted genuvarum.  The examiner further noted no 
abnormal movement, however, indicated the Veteran had 
guarding of movement and an antalgic and cautious gait.  
Regarding the Veteran's left knee, range of motion indicated 
0 to 115 degrees.  The examiner noted pain at the end of 
flexion, normal stability, positive McMurray's test with 
externally and internally rotated foot, including a painful 
loud pop, negative Lachman's and Drawer's tests, decreased 
strength, no redness, no tenderness or swelling, no effusion, 
no abnormal movement, and no guarding of movements.  He did 
not have ankylosis or subluxation.  The examiner noted mild 
laxity to varus and valgus.  

Regarding both knees, repetitive motion against the Veteran's 
body weight did not decrease his range of motion of joint 
function.  An X-ray of the left knee showed stable post 
surgical changes and changes of osteoarthritis.  An X-ray of 
the right knee showed narrowing medial compartment.  The 
examiner diagnosed the Veteran with left knee degenerative 
joint disease, post operative, and moderate to severe right 
knee degenerative joint disease.  

Based on a review of the evidence, the Board concludes that 
the Veteran's bilateral knee disabilities are characterized 
by arthritis and pain on motion, as well as, lateral 
instability.  The October 2006 and October 2008 VA 
examinations included X-ray studies that showed degenerative 
joint disease of both knees.  The April 2007 VA examination 
also included an X-ray study that showed degenerative joint 
disease of the left knee.  

As noted, arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of-
motion code, but there is at least some limitation of motion, 
a 10 percent rating may be assigned for each major joint so 
affected.   

Range of motion reported at the October 2006 VA examination 
was normal, from 0-140 degrees.  In April 2007, following the 
January 2007 surgery, the Veteran's left knee had range of 
motion from 0-95 degrees.  The October 2008 VA examination 
demonstrated that the Veteran has exhibited range of motion 
of the right knee from -10 to 120 degrees and 0 to 115 
degrees of the left knee.  The October 2008 examination 
included that examiner's comment regarding both knees, that 
repetitive motion against the Veteran's body weight did not 
decrease his range of motion of joint function.  

With the exception of the period from the date of surgery in 
January 2007 to June 1, 2007, when the temporary 100 percent 
rating was assigned for the left knee, increased ratings for 
degenerative joint disease of either knee are not warranted.  
Even with consideration of additional limitation of motion 
due to pain, the findings noted during the course of the 
appeal show no actual or functional limitation of flexion of 
either knee.  Actual limitation of extension of the right 
knee is shown such that a 10 percent rating is warranted 
under DC 5261; however, as extension is not limited to 15 
degrees, the criteria for a 20 percent rated under the code 
are not met.  

Actual or functional limitation of extension of the left knee 
is not shown, so consideration of DC 5261 does not provide a 
basis for an increased rating; however, there is x-ray 
evidence of degenerative joint disease, thus the assignment 
of a 10 percent rating under DC 5010.  The criteria for a 20 
percent rating bases on limitation of motion of the left knee 
are not met. 

Separate 10 percent ratings have been assigned for both knees 
under DC 5257 as there is objective evidence of instability.  

The October 2006 VA examination revealed that the Veteran had 
instability of both knees.  The October 2008 VA examination 
included the Veteran's complaint of instability of his right 
knee, stating, "I don't trust it when walking."  The 
October 2008 examination also revealed positive McMurray's 
tests for both knees, but the examiner characterized knee 
stability as normal.  Thus, based on the above, the Board 
finds that the objective evidence of record does not show 
that the knee stability is more than "slight."  Therefore a 
rating in excess of 10 percent under DC 5257 is not warranted 
for either knee.  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are inapplicable to ratings under DC 5257 because that 
Code is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). 

With the exception of the temporary total rating assigned 
following surgery on the left knee, the weight of the 
credible evidence demonstrates that the Veteran's left and 
right knee degenerative joint disease and ligament laxity 
disabilities warrant no more than the current 10 percent 
ratings at any time during the course of the appeal.  Hart, 
21 Vet. App. at 505.  As the preponderance of the evidence is 
against the claims for increased rating, the benefit of the 
doubt rule does not apply, and the claims for increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 50. 

The Veteran does have a genuvarum deformity if the right knee 
that was first documented at the October 2008 VA examination.  
This manifestation of his disability warrants a separate 
rating under DC 5263, which provides a 10 percent rating for 
an acquired, traumatic deformity with demonstrated weakness 
and insecurity in weight bearing.  38 C.F.R. § 4.71a, DC 
5263.  The October 2008 VA exam noted the deformity, and 
described the Veteran's complaints that he doesn't "trust" 
the right knee when he walks.  This shows weakness of the 
joint and insecurity in weight bearing.  The Veteran's right 
knee is currently assigned a separate 10 percent rating for 
slight instability.  In assigning a rating under DC 5263, the 
Board finds that 38 C.F.R. § 4.14, which notes that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided, is not violated, as this is an entirely 
different manifestation than the degenerative disease 
described above.  Accordingly, a separate 10 percent rating 
for a genuvarum deformity of the right knee is appropriate, 
effective October 29, 2008, the date the deformity first was 
objectively shown. 

At the October 2006 and 2008 VA examinations of his knees, 
the Veteran reported that he was currently unemployed.  As 
such, the Board must adjudicate the issue of whether referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  


At the October 2006 examination, the Veteran indicated that 
he had stopped working because he lost vision in his left 
eye.  The report of the later examination did not include an 
explanation of the Veteran's unemployment.  The examination 
did note, however, that his knee disabilities do not affect 
his daily activities, aside from the inability to stand for 
longer than ten minutes.  

Here, the record does not establish that the rating criteria 
are inadequate for rating any of the Veteran's service-
connected knee disabilities.  The competent medical evidence 
of record shows that his knee disabilities are primarily 
manifested by pain, tenderness and limitation of motion.  
Many of the applicable diagnostic codes used to rate the 
Veteran's disability provide for ratings based on limitation 
of motion.  See Diagnostic Codes 5260, 5261.  The effects of 
pain and functional impairment have been taken into account 
and are considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The effects of the Veteran's disabilities 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time. Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for left knee degenerative joint disease is denied.

Entitlement to a disability evaluation in excess of 10 
percent for right knee degenerative joint disease is denied.

Entitlement to a disability evaluation in excess of 10 
percent for left knee ligament laxity is denied.

Entitlement to a disability evaluation in excess of 10 
percent for right knee ligament laxity is denied.

A separate evaluation of 10 percent for genu varum deformity 
of the right knee is granted from October 29, 2008, subject 
to regulations applicable to the payment of monetary 
benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


